McLaughlin, J.
This is an application for an order vacating and setting aside the order of direction of election made by the New Y ork State Labor Relations Board and to prevent the holding of another election with respect to the representation of the employees of Lowell Cab Corporation within the meaning of section 705 of the Labor Law (New York State Labor Relations Act). It appears that at the previous election held, of those entitled to vote thirty-three did vote, sixteen voting in favor of representation by the Transport Workers Union, and sixteen voting against such representation, with one ballot being challenged. This challenge was sustained by the Board, thus resulting in a tie. The Board then ordered a new election, and the matter is now before this court for the purpose of reviewing this determination. It is plain that this is not a final order. Until there is a final order this court will not interfere with the operation of the New York State Labor Relations Board. (Matter of Wallachs, Inc., v. Boland, 277 N. Y. 345.) Motion is in all respects denied.